The facts in this case are substantially like those in Barnes v. Comrs.,135 N.C. 27, decided at this term, and for this reason it must be governed by the principle stated in that case. The Court adjudged that amandamus issue to the defendants commanding them to investigate the application of the plaintiff, and if they should find that he is a fit and proper person to have license, and that the place where he proposes to sell liquors is a suitable one, then to issue an order to the sheriff to grant him a license upon his paying the fees and taxes as required by law, or show cause why a peremptory mandamus should not issue. For the reasons given in Barnes v. Comrs. of Wilson, there was error in said judgment. Remanded with directions to dismiss the action.
Error.
(27)